WYNN, Judge.
Defendant Demario Rashawn Petty appeals from judgment of the trial court entered upon a jury verdict finding Defendant guilty of second degree murder. The trial court sentenced Defendant to a minimum term of 170 months and a maximum term of 213 months.
Defendant's counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967). Counsel states that she "is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal." Counsel has attached to the appellant's brief a copy of a letter she wrote to Defendant advising him he could file his own supplemental written arguments. Defendant has not personally filed anything.
After carefully reviewing the record, we are unable to findpossible error to support a meritorious appeal.
No error.
Judges TYSON and GEER concur.
Report per Rule 30(e).